Per Curiam.

The judgment of the court of appeals is affirmed for the reason stated in the court’s opinion, i.e., declaratory judgment provides an adequate remedy to appellant and its availability was thus an appropriate basis to deny the writ. State ex rel. Citizens for Fair Taxation v. Lucas Cty. Bd. of Commrs. (1992), 63 Ohio St.3d 749, 752, 591 N.E.2d 691, 693; State ex rel. Fenske v. McGovern (1984), 11 Ohio St.3d 129, 11 OBR 426, 464 N.E.2d 525, paragraph two of the syllabus; R.C. 2731.05.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.